--------------------------------------------------------------------------------

EXHIBIT 10.1
 
INDEMNIFICATION AGREEMENT


This AGREEMENT is made and entered into as of [______] [___], 2012, between
Integral Technologies, Inc., a corporation organized under the laws of the State
of Nevada (the “Corporation”), and [__________](“Indemnitee”).


WHEREAS, it is essential to the Corporation to retain and attract as directors
or officers of the Corporation the most capable persons available; and
 
WHEREAS, the Corporation has requested that Indemnitee become a director or
officer of the Corporation; and
 
WHEREAS, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims being asserted against officers and directors of
companies in today’s environment; and
 
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Corporation
in an effective manner, the Corporation wishes to provide in this Agreement for
the indemnification and advancement of expenses to Indemnitee as set forth in
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto hereby agree as follows:
 
1. Indemnity.


(a) Except as otherwise provided in this Agreement, to the fullest extent
permitted by law (and regardless of any future provision of the Corporation’s
Articles of Incorporation (“Articles”) or any bylaws (the “Bylaws”) to the
contrary), the Corporation shall indemnify Indemnitee in the event Indemnitee is
made, or threatened to be made, a party or a witness, or is otherwise a
participant in or to, an action, investigation or proceeding, whether civil,
administrative or criminal (including but not limited to an action,
investigation or proceeding by or in the right of the Corporation or by or in
the right of any other corporation or business entity of any type or kind,
domestic or foreign, which any officer and/or director of the Corporation served
in any capacity at the request of the Corporation), by reason of the fact that
Indemnitee is or was an officer and/or director of the Corporation (or served
any other corporation or business entity of any type or kind, domestic or
foreign, in any capacity at the request of the Corporation).   The foregoing
indemnification shall be from and against all judgments, fines, penalties,
amounts paid in settlement and reasonable expenses, including attorneys’ fees,
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such action, suit, investigation or proceeding, or any appeal
therein. The Corporation shall pay, in advance of final disposition of any such
action, suit, investigation or proceeding, expenses (including attorneys’ fees)
incurred by Indemnitee in defending or otherwise responding to such action or
proceeding upon receipt of (1) a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that Indemnitee has met the standard of conduct
necessary for indemnification by the Corporation, and (2) a written undertaking
by or on behalf of Indemnitee to repay the amounts advanced if it is determined
in a final order issued by a court of competent jurisdiction from which no
appeal may be taken that the Indemnitee did not meet the required standard of
conduct. The aforesaid written affirmation and undertaking shall be consistent
with provisions of Nevada law.   For purposes of this Agreement, references to
“serving at the request of the Corporation” shall include any service as an
officer and/or director of the Corporation which imposes duties on, or involves
services by, such an officer and/or director with respect to an employee benefit
plan or its participants or beneficiaries, including but not limited to service
as a trustee or administrator of any such benefit plan.


 
 

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary in Section 1(a), the Corporation
shall indemnify Indemnitee in any action, suit or proceeding initiated by
Indemnitee only if Indemnitee acted with the authorization of the Corporation in
initiating that action, suit investigation or proceeding; provided, however,
that any action or proceeding brought under Section 9 shall not be subject to
this Section 1(b), and it is expressly agreed that the Corporation shall bear
any and all fees and expenses incurred by Indemnitee in seeking to enforce this
Agreement.


 (c) Indemnitee shall be presumed to be entitled to indemnification for matters
covered in this Agreement. The burden of proof of establishing that Indemnitee
is not entitled to indemnification shall be on the Corporation.


(d) Neither the Corporation nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement of an indemnified claim, provided, however,
that no party shall be required to admit liability in connection with any
proposed settlement and Indemnitee shall not be required to bear any cost or
expense in connection with any proposed settlement of an indemnifiable claim.


2. Partial Indemnity; Successful Defense.


(a) If Indemnitee is entitled under any provisions of this Agreement to
indemnification by the Corporation for some or a portion of the expenses,
judgments, fines, taxes, penalties and amounts paid in settlement but not for
the total amount thereof, the Corporation shall indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.


(b) To the extent that Indemnitee has been successful on the merits or otherwise
in defense or settlement of any action, suit, investigation or proceeding or in
defense of any issue or matter therein, including, without limitation, dismissal
without prejudice, Indemnitee shall be indemnified against any and all expenses
(including but not limited to attorneys’ fees), judgments, fines, taxes,
penalties and amounts paid in settlement with respect to such action, suit or
proceeding. Moreover, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any or all claims relating in whole or in part
to an indemnifiable event or in defense of any issue or matter therein,
including, without limitation, dismissal without prejudice, Indemnitee shall be
indemnified against all costs, charges and expenses, including, without
limitation, attorneys’ fees and other fees and expenses, incurred in connection
therewith without further action or determination.


(c) For purposes of this Agreement, the termination of any action, suit,
investigation or proceeding, by judgment, order, settlement (whether with or
without court approval), shall not create a presumption that Indemnitee did not
meet any particular standard of conduct or have any particular belief or that a
court has determined that indemnification is not permitted by applicable law or
this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3. Notice by Indemnitee.


Indemnitee shall notify the Corporation in writing of any matter with respect to
which Indemnitee intends to seek indemnification hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written threat thereof;
provided, however, that failure to so notify the Corporation shall not
constitute a waiver by Indemnitee of his rights hereunder.


4. Advancement of Expenses.


Except as otherwise provided in this Agreement, in the event of any action,
suit, investigation or proceeding against Indemnitee which may give rise to a
right of indemnification from the Corporation pursuant to this Agreement,
following written request to the Corporation by Indemnitee, the Corporation
shall advance to Indemnitee (or, at the request of the Indemnitee, to such
parties as are conducting the defense of any indemnified claim) amounts to cover
expenses incurred by Indemnitee in defending or otherwise responding to or
participating in any such action, suit, investigation or proceeding in advance
of the final disposition thereof upon receipt of (a) an Undertaking by or on
behalf of Indemnitee substantially in the form annexed hereto as Exhibit A to
repay the amount advanced in the event  it shall ultimately be determined by a
court of competent jurisdiction from which no appeal can be taken that
Indemnitee is not entitled to be indemnified by the Corporation (the
“Undertaking”), and (b) reasonably satisfactory evidence as to the amount of
such expenses. Indemnitee’s Undertaking together with a copy of an expense
statement billed to Indemnitee or paid or to be paid by Indemnitee shall
constitute satisfactory evidence as to the amount of expenses to be advanced by
the Corporation.  Following receipt of an Undertaking, the Corporation shall,
within 30 calendar days after receiving expense statements, make payment of the
expenses stated therein.  No security shall be required in connection with any
Undertaking and any Undertaking shall be accepted without reference to the
Indemnitee’s ability to make repayment.


5.  Non-Exclusivity of Right of Indemnification.


(a) The indemnification rights granted to Indemnitee under this Agreement shall
not be deemed exclusive of, or in limitation of, any other rights that are more
beneficial to Indemnitee to which Indemnitee may be entitled under Nevada law,
the Corporation’s Articles or Bylaws, any other agreement, any vote of
shareholders or directors or otherwise. To the extent any applicable law, the
Corporation’s Articles or Bylaws, as in effect on the date hereof or at any time
in the future, permit greater or less limited or less conditional
indemnification or advance payment of expenses than is provided for in this
Agreement, Indemnitee shall enjoy such greater or less limited or less
conditional benefits so afforded, and this Agreement shall be deemed amended
without any further action by the Corporation or Indemnitee to grant such
greater benefits.  It is the intention of the parties that nothing in this
Agreement shall limit or abridge the indemnification rights of Indemnitee as set
forth in the Articles, in any Bylaws, in any directors’ and officers’ liability
insurance coverage, or otherwise. Accordingly, in the event there is a conflict
between any provision in this Agreement and any provision of the Articles or any
Bylaws provision now in effect or which may be in effect in the future, the
controlling provision shall be that provision which would be more favorable to
Indemnitee and would result in broader and more expansive indemnification rights
in favor of Indemnitee.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b) Indemnitee shall be entitled, in the sole discretion of Indemnitee, to elect
to have Indemnitee’s rights hereunder interpreted on the basis of applicable law
in effect (i) at the time of execution of this Agreement, or (ii) at the time of
the occurrence of the indemnifiable event giving rise to a claim, or (iii) at
the time indemnification is sought.


6. Contribution.


If the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
expenses, judgments, fines, taxes, penalties and amounts paid in settlement in
connection with any action, suit, investigation or proceeding, in such
proportion as is fair and reasonable in light of  all of the circumstances of
such action by board action, arbitration or by the court before which such
action was brought in order to reflect (a) the relative benefits received by the
Corporation and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such action; and/or (b) the relative fault of the Corporation
(and its other directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s). Indemnitee’s right to
contribution under this Section 6 shall be determined in accordance with,
pursuant to and in the same manner as, the provisions in Sections 1 and 2
relating to Indemnitee’s right to indemnification under this Agreement.


7. Liability Insurance.


(a)  To the extent the Corporation maintains at any time an insurance policy or
policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any other an officer
and/or director of the Corporation under such insurance policy.


(b) The purchase and maintenance of such insurance shall not in any way limit or
affect the rights and obligations of the parties hereto, and the execution and
delivery of this Agreement shall not in any way be construed to limit or affect
the rights and obligations of the Corporation and/or of the other parties under
any such insurance policy.


(c)  The provisions of this Section 7 shall neither (i) restrict the
Corporation’s right to purchase any type of Officers’ and/or Directors’
liability coverage (or any other insurance coverage that is reserved to or
benefits solely or primarily independent or non-executive directors), nor (ii)
afford any officer or non-executive director who is not insured under any such
insurance policy a claim against the Corporation, the Indemnitee, or any other
entity arising from the purchase or existence of such insurance coverage.


 
- 4 -

--------------------------------------------------------------------------------

 
 
8. Termination of Agreement and Survival of Right of Indemnification.


The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Corporation, by agreement in
form and substance reasonably satisfactory to the then-current Board of
Directors of the Corporation, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Corporation would be
required to perform if no such succession had taken place.  This Agreement will
be binding upon and inure to the benefit of the Corporation and any successor to
the Corporation, including, without limitation, any person acquiring directly or
indirectly all or substantially all of the business or assets of the Corporation
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Corporation” for purposes of this
Agreement), but this Agreement will not otherwise be assignable, transferable or
delegable by the Corporation.  The rights granted to Indemnitee hereunder shall
continue and survive any termination of this Agreement and any termination of
Indemnitee’s service as an officer and/or director of the Corporation and shall
inure to the benefit of Indemnitee, Indemnitee’s personal representatives,
heirs, executors, administrators and beneficiaries.


9.Resolution of All Disputes Concerning Entitlement.


(a) It is intent of the Corporation that the Indemnitee not be required to incur
the expenses associated with the enforcement of Indemnitee’s rights under this
Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Indemnitee hereunder.  Accordingly, if it should appear to the Indemnitee
that the Corporation has failed to comply with any of its obligations under this
Agreement or in the event that the Corporation or any other person takes any
action to declare this Agreement void or unenforceable, or institutes any
action, suit, investigation or proceeding designed (or having the effect of
being designed) to deny, or to recover from, the Indemnitee the benefits
intended to be provided to the Indemnitee hereunder, the Corporation irrevocably
authorizes the Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Corporation as hereinafter provided, to represent
the Indemnitee in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Corporation or any director,
officer, stockholder or other person affiliated with the Corporation, in any
jurisdiction.  Regardless of the outcome thereof, the Corporation shall pay and
be solely responsible for any and all costs, charges and expenses, including,
without limitation, attorneys’ and other fees and expenses, reasonably incurred
by the Indemnitee as a result of the Corporation’s failure to perform this
Agreement or any provision thereof.


(b) The exclusive forum for resolution of any controversy or claim arising out
of or relating to this Agreement or Indemnitee’s entitlement to indemnification
under this Agreement shall be the Federal and State Courts situated in the
County of [____________], State of [____________], and the parties hereby
consent to the exclusive jurisdiction and venue of said courts and waive  any
claim that said courts do not constitute a convenient or appropriate venue, and
agrees that service of process may be effected in any such action, suit or
proceeding by notice given in accordance with Section 11.
 
(c) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Nevada, exclusive of any choice of law
rules.
 
 
- 5 -

--------------------------------------------------------------------------------

 


10. Amendments, Etc.


Except as provided in Section 5, no supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.  No provision of this
Agreement may be waived, modified or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Indemnitee and the
Corporation.  No waiver by either party hereto at any time of any breach by the
other party hereto or compliance with any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No agreements or representations, oral or otherwise, expressed or implied
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original but all
of which together will constitute one and the same agreement.


11. Notices.


All notices, requests, demands and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
delivered by hand or when mailed by certified registered mail, return receipt
requested, with postage prepaid:


(a) If to Indemnitee, to:
 
[____________]


-with copies to-


[____________]


(b) If to the Corporation, to:


Integral Technologies, Inc.


[____________]


Attention:


[____________]


-with copies to-


The Board of Directors of the Corporation
 
-and-


Reed Smith LLP
Reed Smith Centre
225 Fifth Avenue
Pittsburgh, PA 15222
Attention: Matthew McK. Mohn, Esq.
Facsimile:  (412) 288-3063
E-mail: mmohn@reedsmith.com
 
 
- 6 -

--------------------------------------------------------------------------------

 


or to such person or address as Indemnitee or the Corporation shall furnish to
the other party in writing pursuant to the above.


12. Severability.


If any provision of this Agreement is determined to be invalid, illegal or
unenforceable, this invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement, and there shall be substituted for the provision at issue a valid and
enforceable provision as similar as possible to the provision at issue.


[Signature Page Follows]
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above stated.
 

 
COMPANY:
         
INTEGRAL TECHNOLOGIES, INC.
         
By:
     
Name:
   
Title:
         
INDEMNITEE:
               
[_______]
 

 
 
- 8 -

--------------------------------------------------------------------------------

 


EXHIBIT A—GENERAL FORM OF UNDERTAKING


1.        This Statement is submitted pursuant to the Indemnity Agreement
effective  ________ __, 201_ between Integral Technologies, Inc., a corporation
organized and existing under the laws of the State of Nevada, (the
“Corporation”) and the undersigned.


2.        I am requesting indemnification against expenses (including attorneys’
fees) and judgments, fines and amounts paid in settlement, all of which have
been or will be actually and reasonably incurred by me or on my behalf in
connection with a certain action, suit, investigation or other proceeding to
which I am a party or am threatened to be made a party, or in which I am or may
be participating, by reason of the fact that I am or was an officer and/or
director of the Corporation.


3.        With respect to all matters related to any such action, suit,
investigation or other proceeding, I believe I acted in good faith and in a
manner I reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action or proceeding, I had
no reason to believe that my conduct was unlawful.


4.        I hereby affirm that I believe in good faith belief that I have met
the standard of conduct necessary for indemnification by the Corporation. I
hereby undertake to repay this advancement of expenses if it shall ultimately be
determined pursuant to a final order from which no appeal can be taken of a
court of competent jurisdiction that I am not entitled to be indemnified by the
Corporation under the aforesaid Indemnification Agreement or otherwise.
 
5.        I am requesting indemnification in connection with the following
matter:   [PROVIDE DETAILS]
 

   
Dated:
   
Name of Indemnitee
 

 
 
- 9 -

--------------------------------------------------------------------------------